15 F.3d 1087NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Brennan McNEESE, Petitioner-Appellant,v.R.G. BORG, Warden, and the Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 92-56572.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 9, 1993.*Decided Jan. 4, 1994.

Before:  WALLACE, Chief Judge, GOODWIN and FLETCHER, Circuit Judges.


1
MEMORANDUM**


2
Petitioner appeals the denial of his petition for writ of habeas corpus.  Upon his previous appeal, this court remanded the petition for writ of habeas corpus to the district court for an evidentiary hearing to determine whether petitioner's trial counsel made the promises alleged, concerning the length of sentence petitioner would receive if he pled guilty and whether the petitioner was prejudiced by reliance on such promises if made.


3
Upon remand, a full evidentiary hearing was held.  Both petitioner and his former counsel testified at length as did other witnesses.  The magistrate judge made extensive findings and recommendations to the district court, concluding that the petition should be denied.  The district court adopted the recommendation and denied the petition.


4
This court has read the transcript of the evidentiary hearing and reviewed the detailed findings and conclusions of law.  For the reasons fully set forth by the district court, we now affirm the denial of the petition for writ of habeas corpus.


5
AFFIRMED.



*
 The panel unanimously found this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3